DETAILED ACTION
	This Office Action, based on application 16/405,673 filed 7 May 2019, is filed in response to applicant’s amendment and remarks filed 15 December 2021.  Claims 1, 2, 4, 7-9, 12-20 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, filed 1 December 2021 in response to the Office Action mailed 24 September 2021, have been fully considered below.
Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection to Claim 1 (and claims dependent thereon) alleging cited prior art fails to disclose “two selectable paths in a docking station that each facilitate bilateral communications between a host computer and select drive, where each path transports data of a different communication protocol input from the host computer” as now amended and generally recited in the claim (Page 8, Section (I) of applicant’s remarks).  The applicant alleges MADHUSUDANA fails to disclose the recited limitation since the reference allegedly discloses that data flows along a same data path between the host computer and storage drives through the RAID controller and does not disclose different, selectable paths that each facilitate bilateral communication between a host and a select drive.  In response, the Office maintains MADHUSUDANA discloses a RAID controller (Fig 1, 120) analogous to applicant’s claimed ‘docking station’ including an optional ‘bypass mode’ (¶[0019-0020]) that provides a different communication path between the host and drives; this position has been well 
The applicant further traverses the prior art rejection to Claim 1 alleging cited prior art fails to disclose “two paths each being used to support communications through a different RAID controller” as now amended and generally recited in the claim (Page 9, Section (II) of applicant’s remarks).   The applicant alleges MADHUSUDANA is the only reference that discloses a RAID controller and MADHUSUDANA merely discloses a single RAID controller, thus the reference cannot be relied upon for disclosing “a different RAID controller”.  As noted in the previously issued rejection to Claims 3 and 13, MADHUSUDANA discloses a ‘bypass’ communication mode where the host communicates directly with the drives.  The previously issued rejection relied upon Driver 144 of Fig 1 of the reference for disclosing the claimed ‘internal RAID card’ noting the following: (Driver 144 uses the LUT of the RAID controller {‘internal RAID card’} to generate appropriate physical driver requests and use features like fast path or pass-through where RAID controller 120 does not have any role).  The Office maintains the driver is analogous to the claimed ‘a RAID controller internal to the host computer’ as the driver performs roles of RAID controller 120 in the bypass mode.
The applicant traverses the prior art rejection to Claim 9 (and claims dependent thereon) alleging cited prior art fails to disclose “two selectable paths each supporting bilateral communications between a host and a singular electronic device” as generally recited in the claim for reasons discussed (Abstract).  With respect to (2), the Office maintains Claims 2, 12 {notably dependent on Claim 9}, and 19 provide for a basis in which paths are selected (e.g ‘when the host computer is coupled to a … port); the Office maintains ROBINSON further discloses the limitation for reasons noted in the rejection of record to the claims (Abstract; Section [0063]).  With respect to (3), the Office maintains the second path, as limited in Claims 1 and 18, meet the claimed ‘independent of the RAID virtual drive’ of Claim 9 and are further met by MADHUSUDANA’s teaching of a fast path interface that bypasses the RAID controller (Section [0019-0020]).
The applicant traverses the prior art rejection to Claim 18 (and claims dependent thereon) alleging cited prior art fails to disclose the features of the claims for reasons discussed with the traversal 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 7-9, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over MADHUSUDANA et al (US PGPub 2014/0325146) in view of CHEN (US PGPub 2005/0152110) and ROBINSON et al (US PGPub 2016/0195897).

With respect to Claims 1 and 18, MADHUSUDANA discloses a storage system/storage assembly comprising: 
multiple storage drives (Section [0016]; Fig 1, Storage Devices 142, 144, etc); 
a docking station configured to serve as an interface between the portable data pack and a host computer (Fig 1, RAID Controller 120 {analogous to ‘docking station’} comprises Host Interface 122 as an interface to Host System 110; Section [0018]; Fig 1, RAID Controller further comprises Device Manger 124 which assigns the storage devices to logical volumes and exposes the storage devices to the host system; Section [0021]; Section [0022] – RAID controller may be directly coupled with multiple storage devices), the docking station including: 
a RAID controller (Fig 1, RAID Controller 120; Section [0018] – RAID controller 120 may be a standalone controller);
a drive-side connection interface that provides a physical and electrical coupling to each of the multiple storage drives in the portable data pack (Section [0022] – RAID Controller 120 may be directly coupled or coupled via switched fabric with the multiple storage devices which may include channels for communications with the storage devices according to protocols including e.g. Ethernet {‘physical coupling’ analogous to the fabric or wires connecting the devices; ‘electrical coupling’ analogous to the signals transmitted through the fabric or wires}); and 
mode selection logic for directing communications in route between the host computer and a select drive of the multiple storage drives along one of the two selectable paths within the docking station (Section [0019-0020] – RAID controller 120 may include an API that includes a mapping structure to map I/O requests from the host system to corresponding physical storage locations; RAID controller 120 may further include an optional bypass mechanism (aka ‘fast path’ or ‘pass-through’ interface} whereby host systems send I/O requests directly to corresponding physical locations and as such the RAID controller does not need to perform the mapping functions), 
the first path of the two selectable paths permitting the host computer and the select drive to bilaterally communicate through the RAID controller of the docking station (Section [0019-0020] – ‘first path’ analogous to the path that enables the mapping structure within the RAID controller to service I/O requests; I/O requests sent from the host computer to a select drive constitutes ‘bilateral communication’ since communication is performed on both ends) and 
the second path of the two selectable paths permitting the host computer to bilaterally communicate with the select drive through a RAID controller internal to the host computer along a data channel that bypasses the RAID controller in the docking station (Section [0019-0020] – the ‘second path’ analogous to the optional “fast path” or “pass-through” interface that sends I/O requests from the host system directly to the relevant physical locations of the storage devices; Fig 1, Driver 144; Section [0042] – Driver 144 {‘a RAID controller internal to the host computer’} uses the LUT of the RAID controller to generate appropriate physical driver requests and use features like fast path or pass-through where RAID controller 120 does not have any role; I/O requests sent from the host computer to a select drive constitutes ‘bilateral communication’ since communication is performed on both ends).
MADHUSUDANA may not explicitly disclose a portable data pack including the multiple storage drives within an enclosure, wherein the docking station includes: a host-side connection interface to provide a physical and electrical coupling from the host computer to a first path of two selectable paths within the docking station to the drive-side connection interface via the RAID controller in the docking station, the host-side connection interface to further provide a second physical and electrical coupling from the host computer to a second path of the two selectable paths within the docking station to the drive-side connection interface bypassing the RAID controller in the docking station; the first path of the two selectable paths transporting data of a first communication protocol input from the host computer; and the second path of the two selectable paths transporting data of a second communication protocol input from the host computer.
However, CHEN discloses a portable data pack including the multiple storage drives within an enclosure (Abstract; Fig 1, Section [0016] – hard drives 102a..d and RAID controller 104 are encased within enclosure 106).
MADHUSUDANA and CHEN are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of MADHUSUDANA and CHEN before him or her, to modify the storage devices and RAID controller of MADHUSUDANA to be encased as taught by CHEN.  A motivation for doing so would have been to enable carrying of a host computer and RAID device in a (Section [0006]).  Therefore, it would have been obvious to combine MADHUSUDANA and CHEN to obtain the invention as specified in the instant claims.
The combination of MADHUSUDANA and CHEN may not explicitly disclose wherein the docking station includes: a host-side connection interface to provide a physical and electrical coupling from the host computer to a first path of two selectable paths within the docking station to the drive-side connection interface via the RAID controller in the docking station, the host-side connection interface to further provide a second physical and electrical coupling from the host computer to a second path of the two selectable paths within the docking station to the drive-side connection interface bypassing the RAID controller in the docking station; the first path of the two selectable paths transporting data of a first communication protocol input from the host computer; and the second path of the two selectable paths transporting data of a second communication protocol input from the host computer.
However, ROBINSON discloses wherein the docking station includes: a host-side connection interface to provide a physical and electrical coupling from the host computer to a first path of two selectable paths within the docking station to the drive-side connection interface via the RAID controller in the docking station (Abstract – a second electrical communication path selectively transmits a second signal from a second connector {‘first host-side connection port’}, through a video processor {‘RAID controller’}, to the first port (‘drive-side connection interface’}; Section [0063] – when the docking station determines that the second signal is selected, the docking station transmits the second signal through a second path that includes the video processor {analogous to the ‘RAID controller’ aka the entity that is not bypassed}), the host-side connection interface to further provide a second physical and electrical coupling from the host computer to a second path of the two selectable paths within the docking station to the drive-side connection interface bypassing the RAID controller in the docking station (Abstract – a first electrical communication path selectively transmits a first signal from a first connector {‘second different host-side connection port’} to the first port (‘drive-side connection interface’}; Section [0063] – when the docking station determines that the first signal is selected, the docking station transmits the first signal through a first path that bypasses the video processor {analogous to the ‘RAID controller’ aka the entity that is bypassed}); the first path of the two selectable paths transporting data of a first communication protocol input from the host computer (¶ [0026] – the first data connector 30 and second data connector 35 may use different types of communication protocols); and the second path of the two selectable paths transporting data of a second communication protocol input from the host computer (¶ [0026] – the first data connector 30 and second data connector 35 may use different types of communication protocols).
MADHUSUDANA, CHEN, and ROBINSON are analogous art because they are from the same field of endeavor of computing systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of MADHUSUDANA, CHEN, and ROBINSON before him or her, to modify the RAID controller of the combination of MADHUSUDANA and CHEN to include two input ports wherein one port is connected to a channel that undergoes additional processing while the other port is connected to a channel that bypasses the additional processing as taught by ROBINSON.  A motivation for doing so would have been to communicate to the RAID controller {docking station} via different protocols (Sections [0029-0030]).  Therefore, it would have been obvious to combine MADHUSUDANA, CHEN, and ROBINSON to obtain the invention as specified in the instant claims.

With respect to Claim 9, MADHUSUDAN discloses a method comprising:
detecting a coupling between a host computer and a select port in a docking station (Fig 1, RAID Controller 120 {analogous to ‘docking station’} comprises Host Interface 122 as an interface to Host System 110 {analogous to ‘host computer’}; Section [0042=0043] – RAID controller may provide a LUT to the host system during initial discovery {analogous to ‘detecting’}), the docking (Section [0022] – RAID controller may be directly coupled with multiple storage devices via switched fabric that may include communication channels to forward/route communications for the storage system); and 
based on a location of the detected coupling (Section [0042] – a lookup table (LUT) may be retrieved/requests from the RAID controller and stored locally to the host system; I/O may then use the locally stored lookup table to perform fast path or pass-through I/O; the lookup table on the host system or RAID controller used to service I/O requests analogous to ‘a location’), selecting one of two selectable paths along which to direct communications in route between the host computer and a select drive of the multiple storage drives (Section [0019-0020] – RAID controller 120 may include an API that includes a mapping structure to map I/O requests from the host system to corresponding physical storage locations; RAID controller 120 may further include an optional bypass mechanism {aka ‘fast path’ or ‘pass-through’ interface} whereby host systems send I/O requests directly to corresponding physical locations and as such the RAID controller does not need to perform the mapping functions), a first path of the two selectable paths permitting the host computer and the select drive to bilaterally communicate and to allow the host computer to view the select drive as part of a RAID virtual drive and a second path of the two selectable paths permitting the host computer to bilaterally communicate with the select drive and to view the select drive independent of the RAID virtual drive (Section [0019-0020] – ‘first path’ analogous to the path that enables the mapping structure within the RAID controller {‘RAID virtual drive’} to service I/O requests; the ‘second path’ analogous to the optional ‘fast path’ or ‘pass-through’ interface that sends I/O requests from the host system directly to the relevant physical locations of the storage devices).

However, CHEN discloses wherein the data pack is a portable data pack (Abstract; Fig 1, Section [0016] – hard drives 102a..d and RAID controller 104 are encased within enclosure 106).
MADHUSUDANA and CHEN are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of MADHUSUDANA and CHEN before him or her, to modify the storage devices and RAID controller of MADHUSUDANA to be encased as taught by CHEN.  A motivation for doing so would have been to enable carrying of a host computer and RAID device in a single carrying case (Section [0006]).  Therefore, it would have been obvious to combine MADHUSUDANA and CHEN to obtain the invention as specified in the instant claims.
The combination of MADHUSUDANA and CHEN may not explicitly disclose wherein the docking station comprises multiple host-side connection ports; a first path of the two selectable paths permitting the host computer to view the select drive using a first communication protocol input from the first host computer; and a second path of the two selectable paths permitting the host computer to view the select drive using a second communication protocol input from the host computer different from the first communication protocol.
However, ROBINSON discloses wherein the docking station comprises multiple host-side connection ports (Abstract – a docking station comprises a first connector and a second connector); a first path of the two selectable paths permitting the host computer to view the select drive using a first (Abstract – a second electrical communication path selectively transmits a second signal from a second connector {‘first host-side connection port’}, through a video processor {‘RAID controller’}, to the first port (‘drive-side connection interface’}; Section [0063] – when the docking station determines that the second signal is selected, the docking station transmits the second signal through a second path that includes the video processor {analogous to the ‘RAID controller’ aka the entity that is not bypassed}; ¶ [0026] – the first data connector 30 and second data connector 35 may use different types of communication protocols); and a second path of the two selectable paths permitting the host computer to view the select drive using a second communication protocol input from the host computer different from the first communication protocol (Abstract – a first electrical communication path selectively transmits a first signal from a first connector {‘second different host-side connection port’} to the first port (‘drive-side connection interface’}; Section [0063] – when the docking station determines that the first signal is selected, the docking station transmits the first signal through a first path that bypasses the video processor {analogous to the ‘RAID controller’ aka the entity that is bypassed}; ¶ [0026] – the first data connector 30 and second data connector 35 may use different types of communication protocols)
MADHUSUDANA, CHEN, and ROBINSON are analogous art because they are from the same field of endeavor of computing systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of MADHUSUDANA, CHEN, and ROBINSON before him or her, to modify the RAID controller of the combination of MADHUSUDANA and CHEN to include two input ports wherein one port is connected to a channel that undergoes additional processing while the other port is connected to a channel that bypasses the additional processing as taught by ROBINSON.  A motivation for doing so would have been to communicate to the RAID controller {docking station} via different protocols (Sections [0029-0030]).  Therefore, it would 

With respect to Claims 2, 12, and 19, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the storage system/method/assembly of each respective parent claim.  
ROBINSON further discloses wherein the mode selection logic is configured to: select the first path of the two selectable paths when the host computer is coupled to a first host-side connection port on the docking station (Abstract – a second electrical communication path selectively transmits a second signal from a second connector {‘first host-side connection port’}, through a video processor {‘RAID controller’}, to the first port (‘drive-side connection interface’}; Section [0063] – when the docking station determines that the second signal is selected, the docking station transmits the second signal through a second path that includes the video processor {analogous to the ‘RAID controller’ aka the entity that is not bypassed}); and select the second path of the two selectable paths when the host computer is coupled to a second different host-side connection port on the docking station (Abstract – a first electrical communication path selectively transmits a first signal from a first connector {‘second different host-side connection port’} to the first port (‘drive-side connection interface’}; Section [0063] – when the docking station determines that the first signal is selected, the docking station transmits the first signal through a first path that bypasses the video processor {analogous to the ‘RAID controller’ aka the entity that is bypassed}).

With respect to Claim 13, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the method of claim 9.  
MADHUSUDANA further discloses wherein the host computer includes an internal RAID card to interact with the select drive along the first path (Fig 1, Driver 144; Section [0042] – Driver 144 {‘internal RAID card’} uses the LUT of the RAID controller to generate appropriate physical driver requests and use features like fast path or pass-through where RAID controller 120 does not have any role).  

With respect to Claim 4, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the storage system of claim 1.  
MADHUSUDANA further discloses wherein the mode selection logic includes a multiplexor that selects one of multiple available paths for routing each signal received at the drive-side connection interface to the host computer (Section [0022] – RAD controller 120 may be coupled to various storage devices via a switched fabric {analogous to a ‘multiplexor’}).  

With respect to Claims 7 and 14, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the storage system of claim 1.  
MADHUSUDANA further discloses wherein the mode selection logic selects the first path when the host computer is coupled to the first host-side connection interface and selects the second path when the host computer is coupled to the second host-side connection interface (Section [0042] – a lookup table {LUT} may be retrieved/requested from the RAID controller and stored locally to the host system; I/O may then use the locally stored lookup table to perform fast path or pass-through I/O; the lookup table on the host system or RAID controller used to service I/O requests analogous to ‘first host-side interface’ and ‘second host-side interface’ respectively).
ROBINSON further discloses wherein the host-side connection interface is divided into a first host-side connection interface and a second host-side connection interface (Fig. 2, connection ports 30 and 35 are distinct input ports {analogous to ‘first and second host-side connection interfaces’} used to connect docking station 10 to first and second electronic devices 15a/b).

 Claims 8 and 15, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the storage system/method of each respective parent claim.
CHEN further discloses wherein the docking station removably couples to the portable data pack (Section [0041] – hard disks may be removed out of the portable RAID device).  

With respect to Claim 17, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the method of claim 9.  
MADHUSUDANA further discloses wherein selecting one of the two selectable paths further comprises selecting a path with a multiplexor based on a value detected on a multiplexor selection line (Section [0022] – RAD controller 120 may be coupled to various storage devices via a switched fabric {analogous to a ‘multiplexor’}).  

With respect to Claim 20, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the storage assembly of claim 18.  
MADHUSUDANA further discloses wherein the first path directs the communications to the first host-side interface and wherein the second path directs the communications to the second host-side interface (Section [0042] – a lookup table {LUT} may be retrieved/requested from the RAID controller and stored locally to the host system; I/O may then use the locally stored lookup table to perform fast path or pass-through I/O; the lookup table on the host system or RAID controller used to service I/O requests analogous to ‘first host-side interface’ and ‘second host-side interface’ respectively).
ROBINSON further discloses wherein the host-side connection interface is divided into a first host-side connection interface and a second host-side connection interface (Fig. 2, connection ports 30 and 35 are distinct input ports {analogous to ‘first and second host-side connection interfaces’} used to connect docking station 10 to first and second electronic devices 15a/b).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over MADHUSUDANA in view of CHEN, ROBINSON, and MCMAHON et al (US Patent 9,152,182).

With respect to Claim 16, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the method of claim 9.
MADHUSUDANA, CHEN, and ROBINSON may not explicitly disclose wherein the docking station is configured for attachment to a vehicle.  
However, MCMAHON discloses wherein the docking station is configured for attachment to a vehicle (Col 4, Lines 13-31 – various types of military and/or commercial vehicles may include a versatile memory recorder).  
MADHUSUDANA, CHEN, ROBINSON, and MCMAHON are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of MADHUSUDANA, CHEN, ROBINSON, and MCMAHON before him or her, to modify the storage devices and RAID controller of the combination of MADHUSUDANA, CHEN, and ROBINSON to be used in vehicular applications as taught by MCMAHON.  A motivation for doing so would have been to task the storage devices as data recorders and support advances in memory technology to simplify logistics and obsolescence issues (Col 4, Lines 59-65).  Therefore, it would have been obvious to combine MADHUSUDANA, CHEN, ROBINSON, and MCMAHON to obtain the invention as specified in the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137